                     Case 1:20-cv-02196-KAM Document 1-8 Filed 05/14/20 Page 1 of 2 PageID #: 373
JS 44 (Rev.   /1 )                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
                     Antara Wisdom                                                                                     Ada Perez                .qµ     ,   Superintendent                     ,


                                                                                                                  Bedford Hills Correctional Face
   (b) County of Residence of First Listed Plaintiff              Westchester                             County of Residence of First Listed Defendant                      Westchester
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                   Attorneys (If Known)
        Paul skip Laisure , Appellate Advocates                              Eric Gonzalez District Attorney                                                                                              ,



                                                           NY 10038
        in John St ,athFl , NY
                                                                                                                                                             ,


                                                                               Kings County
                                                                                                                                                                             Attorney General
                                   .
                                                                  ,


          212-693-0085                                                      Andrew Cuomo , NY
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)            III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                                 and One Box for Defendant)
  1    U.S. Government                 x3    Federal Question                                                                  PTF            DEF                                               PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                     Citizen of This State           1                  1       Incorporated or Principal Place          4      4
                                                                                                                                                              of Business In This State

  2    U.S. Government                   4   Diversity                                           Citizen of Another State                2          2       Incorporated and Principal Place        5         5
         Defendant                             (Indicate Citizenship of Parties in Item III)                                                                   of Business In Another State

                                                                                                 Citizen or Subject of a                 3          3       Foreign Nation                          6         6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
          CONTRACT                                             TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                          OTHER STATUTES
  110 Insurance                         PERSONAL INJURY               PERSONAL INJURY               625 Drug Related Seizure                 422 Appeal 28 USC 158                 375 False Claims Act
  120 Marine                            310 Airplane                 365 Personal Injury -              of Property 21 USC 881               423 Withdrawal                        376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product             Product Liability          690 Other                                    28 USC 157                            3729(a))
  140 Negotiable Instrument                  Liability               367 Health Care/                                                                                              400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &             Pharmaceutical                                                      PROPERTY RIGHTS                       410 Antitrust
      & Enforcement of Judgment              Slander                     Personal Injury                                                     820 Copyrights                        430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’           Product Liability                                                   830 Patent                            450 Commerce
  152 Recovery of Defaulted                  Liability               368 Asbestos Personal                                                   840 Trademark                         460 Deportation
      Student Loans                     340 Marine                       Injury Product                                                                                            470 Racketeer Influenced and
      (Excludes Veterans)               345 Marine Product               Liability                            LABOR                          SOCIAL SECURITY                           Corrupt Organizations
  153 Recovery of Overpayment                Liability              PERSONAL PROPERTY               710 Fair Labor Standards                 861 HIA (1395ff)                      480 Consumer Credit
      of Veteran’s Benefits             350 Motor Vehicle            370 Other Fraud                     Act                                 862 Black Lung (923)                  490 Cable/Sat TV
  160 Stockholders’ Suits               355 Motor Vehicle            371 Truth in Lending           720 Labor/Management                     863 DIWC/DIWW (405(g))                850 Securities/Commodities/
  190 Other Contract                        Product Liability        380 Other Personal                  Relations                           864 SSID Title XVI                        Exchange
  195 Contract Product Liability        360 Other Personal               Property Damage            740 Railway Labor Act                    865 RSI (405(g))                      890 Other Statutory Actions
  196 Franchise                             Injury                   385 Property Damage            751 Family and Medical                                                         891 Agricultural Acts
                                        362 Personal Injury -            Product Liability               Leave Act                                                                 893 Environmental Matters
                                            Medical Malpractice                                     790 Other Labor Litigation                                                     895 Freedom of Information
      REAL PROPERTY                       CIVIL RIGHTS              PRISONER PETITIONS              791 Employee Retirement                  FEDERAL TAX SUITS                         Act
  210 Land Condemnation                 440 Other Civil Rights       Habeas Corpus:                     Income Security Act                  870 Taxes (U.S. Plaintiff             896 Arbitration
  220 Foreclosure                       441 Voting                   463 Alien Detainee                                                           or Defendant)                    899 Administrative Procedure
  230 Rent Lease & Ejectment            442 Employment               510 Motions to Vacate                                                   871 IRS—Third Party                       Act/Review or Appeal of
  240 Torts to Land                     443 Housing/                     Sentence                                                                 26 USC 7609                          Agency Decision
  245 Tort Product Liability
  290 All Other Real Property
                                            Accommodations
                                        445 Amer. w/Disabilities -
                                                                   x 530 General
                                                                     535 Death Penalty                  IMMIGRATION
                                                                                                                                                                                   950 Constitutionality of
                                                                                                                                                                                       State Statutes
                                            Employment               Other:                         462 Naturalization Application
                                        446 Amer. w/Disabilities -   540 Mandamus & Other           465 Other Immigration
                                            Other                    550 Civil Rights                   Actions
                                        448 Education                555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN (Place an “X” in One Box Only)
  1 Original              2 Removed from                      3       Remanded from            4 Reinstated or             5 Transferred from                    6 Multidistrict
    Proceeding              State Court                               Appellate Court            Reopened                    Another District                      Litigation
                                                                                                                             (specify)
                                         Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                          28 USCA 2254
VI. CAUSE OF ACTION Brief description of cause:
                       Petition for writ of                                                    habeas corpus by person instate custody
VII. REQUESTED IN       CHECK IF THIS IS A CLASS ACTION                                             DEMAND $   CHECK YES only if demanded in complaint:
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                    JURY DEMAND:                        Yes        No
VIII. RELATED CASE(S)
                      (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER


              5/14/20
                                                                                   fanny firm
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                      APPLYING IFP                                   JUDGE                                    MAG. JUDGE
                              CERTIFICATION
               Case 1:20-cv-02196-KAM       OF1-8
                                      Document ARBITRATION     ELIGIBILITY
                                                  Filed 05/14/20  Page 2 of 2 PageID #: 374
Local Arbitration Rule 83. provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.




  Tammy               Elim
I, __________________________________________,
compulsory arbitration for the following reason(s):                        petitioner
                                                    counsel for____________________________, do hereby certify that the above captioned civil action is ineligible for


                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                        the complaint seeks injunctive relief,

       X                the matter is otherwise ineligible for the following reason          relief other than money damages
                                  DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1                                                                           sought
                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

                                                           NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?                     Yes              No
                                                               x
2.)         If you answered “no” above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                 Yes               No
                                                              x
            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?
                                     x
                                    Yes               No

            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:______________________________.

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County?___________________________________
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.


                                         x                   Yes                                                          No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                                             Yes       (If yes, please explain
                                                                                                             x            No




                                   jammed
            I certify the accuracy of all information provided above.

            Signature: ____________________________________________________

           Print                                   Save As...                                                             Reset
